Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 1 of 14 PageID# 117
                                                                                            W OPEN COURT




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division

    UNITED STATES OF AMERICA

           V.                                            No. l:18-CR-408

    lURHAKHALAIA,

           Defendant



                                        PLEA AGREEMENT


          G.Ziachary Terwiiliger, United States Attorney for the Eastern District of Virgmia; Laura

  Fong and Kelioi S.Dwyer,Assistant United States Attorneys;the defendant, lurii Akhalaia; and
   the defendanfs counsel have entered into an agreement pursuant to Rule 11 ofthe Federal Rules

  ofCriminal Procedure. The terms ofthe agreement are as follows:

          1.       Offense and Maximum Penalties

          The defendant agrees to plead guilty to Count Four ofthe indictmcmt charging the

               with Access Device Fraud,in violation ofTitle 18, United States Code,Section

   1029(a)(3). The maximum penalties for this offense are a maximum term of 10 years of
  imprisonment; a fine of$250,000 or not more than the greater oftwice the gross gain derived by
   any p«:son from the offense or twice the gross loss to a person other than the defendant resulting
  fiom the offense;fiiU restitution; forfeiture ofassets as outlined below; a special assessment

   pursuant to 18 U.S.C.§ 3013; and a supervised release term ofthree years. The defendant
   understands diat this supervised release term is in addition to any prison term the defendant may
   receive, and that a violation ofaterm ofsupervised release could result in the defendant being
   returned to prison for the full term ofsupervised release.
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 2 of 14 PageID# 118
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 3 of 14 PageID# 119
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 4 of 14 PageID# 120
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 5 of 14 PageID# 121
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 6 of 14 PageID# 122
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 7 of 14 PageID# 123
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 8 of 14 PageID# 124
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 9 of 14 PageID# 125
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 10 of 14 PageID# 126
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 11 of 14 PageID# 127
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 12 of 14 PageID# 128
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 13 of 14 PageID# 129
Case 1:18-cr-00408-TSE Document 27 Filed 07/12/19 Page 14 of 14 PageID# 130
